UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-6914


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

FREDDY S. CAMPBELL, a/k/a Freddy,

                      Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston.  Robert C. Chambers,
District Judge. (2:05-cr-00120-1)


Submitted:   October 13, 2011             Decided:   October 18, 2011


Before SHEDD, AGEE, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Freddy S. Campbell, Appellant Pro Se. John J. Frail, Assistant
United States Attorney, Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Freddy S. Campbell appeals the district court’s order

denying his motion for reconsideration of its previous order

denying his 18 U.S.C. § 3582(c)(2) (2006) motion for a sentence

reduction.      As the district court lacked the authority to grant

reconsideration of its previous order, United States v. Goodwyn,

596 F.3d 233 (4th Cir.), cert. denied, 130 S. Ct. 3530 (2010),

we affirm the district court’s order denying reconsideration.

We   dispense    with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                   AFFIRMED




                                     2